Citation Nr: 1546694	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease, prior to March 23, 2015. 

2.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease, from March 23, 2015.

3.  Entitlement to an initial rating in excess of 20 percent for status postoperative left elbow fracture residuals.  

4.  Entitlement to an initial rating in excess of 10 percent for neck strain with intervertebral disc syndrome.

5.  Entitlement to an initial compensable rating for low back strain and lumbar spine degenerative joint disease, prior to March 23, 2015.

6.  Entitlement to a rating in excess of 10 percent for low back strain and lumbar spine degenerative joint disease, from March 23, 2015.

7.  Entitlement to service connection for a right arm disorder, to include as secondary to service-connected low back and neck disabilities. 

8.  Entitlement to service connection for obstructive sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1987 to December 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2010 and June 2010 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  Jurisdiction of the Veteran's appeal was subsequently transferred to the Regional Office (RO) in Roanoke, Virginia.

The appeal for the issue of entitlement to service connection for a left arm disorder has been resolved by the RO.  During her March 2015 hearing before the Board, the Veteran specifically asserted that her claimed left arm disorder was not a separate disorder but a part of her service-connected left elbow injury residuals with symptomatology, including pain, numbness, and tingling radiating from her left elbow.  Thereafter, the RO awarded entitlement to service connection for left ulnar neuropathy associated with the Veteran's service-connected status postoperative left elbow fracture residuals, in an October 2015 rating decision.   

The issues of entitlement to service connection for eczema and entitlement to service connection for costochondritis have been raised by the record in an April 2014 statement, but have not been adjudicated by the RO.  In addition, in an October 2015 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, the Veteran raised 14 increased rating and service connection issues.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Pertinent records, including multiple VA examination reports, were added to the electronic record in 2014 and 2015.  However, those records were clearly not considered in the supplemental statements of the case issued in January 2014.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue an SSOC for the following matters on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

During the March 2015 hearing before the Board, the Veteran testified that she had received treatment for her service-connected disabilities on appeal from private treatment providers identified as C. M., M.D.; Kaiser Permanente in Woodbridge; and TriCare in Dumfries.  Any identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).

The RO developed evidence and issued adjudications pertinent to the issues currently on appeal after the appeal had been clearly certified to the Board in November 2014.  By conducting additional development of those issues and issuing rating decisions adjudicating those issues in 2014 and 2015 after the Board had jurisdiction, the RO further delayed the Board's adjudication of the Veteran's appeal and made the current remand necessary.  Once an appeal has been certified to the Board and is therefore within the Board's jurisdiction, the RO has no authority to conduct any additional development or adjudicate any of the issues that are within the Boards jurisdiction unless the Board remands the case.

In an April 2013 rating decision, the RO denied entitlement to service connection for obstructive sleep apnea.  In an April 2014 statement, the Veteran indicated that she disagreed with the denial of service connection for obstructive sleep apnea, noting that she was filing an appeal for a reassessment of her claim for sleep apnea.  That statement serves as a timely notice of disagreement with respect to that service connection claim.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to service connection for obstructive sleep apnea.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

The Veteran continued to claim entitlement to service connection for obstructive sleep apnea in multiple documents of record.  In a September 2015 rating decision, the RO determined that new and material evidence had been received in order to reopen the claim of entitlement to service connection for obstructive sleep apnea.  However, based on the foregoing discussion, the Veteran's original claim for entitlement to service connection for obstructive sleep apnea clearly remained open and the RO must now proceed with issuing the Veteran a statement of the case for that matter on the merits. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims of entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease, prior to March 23, 2015; entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease, from March 23, 2015; entitlement to an initial rating in excess of 20 percent for status postoperative left elbow fracture residuals; entitlement to an initial rating in excess of 10 percent for neck strain with intervertebral disc syndrome; entitlement to an initial compensable rating for low back strain and lumbar spine degenerative joint disease, prior to March 23, 2015; entitlement to a rating in excess of 10 percent for low back strain and lumbar spine degenerative joint disease, from March 23, 2015; and entitlement to service connection for a right arm disorder, to include as secondary to service-connected low back and neck disabilities.  The RO must attempt to obtain the necessary release forms for all pertinent private treatment records from C. M., M.D.; Kaiser Permanente in Woodbridge; and TriCare in Dumfries.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal, including all evidence added to the record since the issuance of the January 2014 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

3.  After the current appeal has been returned to the Board, the RO must issue the Veteran a statement of the case and notification of her appellate rights on the issue of entitlement to service connection for obstructive sleep apnea which was denied by a rating decision in April 2013.  38 C.F.R. § 19.26 (2015).  The Veteran is reminded that to vest the Board with jurisdiction over the issues, a timely substantive appeal for that matter must be filed and the RO must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2015).  If the Veteran perfects an appeal as to that issue, the issue must be certified to the Board for appellate review.
	
No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

